Title: To Alexander Hamilton from Jeremiah Olney, 3 April 1794
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, April 3, 1794. “Since I had the honor to address you on the 31st Ulto… I have been informed that the Maria (the Property of Saml. Butler, Saml. Butler Junr. Cyrus Butler, Seth Wheaton & Richard Jackson Junr.) has, imprudently followed the example of the Nancy.… I find that the Owners are of opinion that no penalty will be incurred in a case of this kind as the act of Congress laying the Embargo, dose not fix one.… I respectfully request Sir, your particular Instructions Relative thereto.…”
